Case 2:20-cv-04290-VAP-JPR Document 1 Filed 05/12/20 Page 1 of 7 Page ID #:1



 1   Kathryn J. Halford (CA Bar No. 068141)
     Email: khalford@wkclegal.com
 2   Elizabeth Rosenfeld (CA Bar No. 106577)
     Email: erosenfeld@wkclegal.com
 3   Arlen Printz (CA Bar No. 327594)
     Email: aprintz@wkclegal.com
 4   WOHLNER KAPLON CUTLER
     HALFORD & ROSENFELD
 5   16501 Ventura Boulevard, Suite 304
     Encino, CA 91436
 6   Telephone: (818) 501-8030 ext. 305
     Facsimile: (818) 501-5306
 7
 8   Attorneys for Plaintiffs, Board of Directors
     of the Motion Picture Industry Pension Plan, et al.
 9
10
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13                                     Western Division
14
      BOARD OF DIRECTORS OF THE                   CASE NO.
15    MOTION PICTURE INDUSTRY
      PENSION PLAN; BOARD OF
16    DIRECTORS OF THE MOTION                     COMPLAINT FOR BREACH OF
      PICTURE INDUSTRY INDIVIDUAL                 CONTRACT; DAMAGES; AND
17    ACCOUNT PLAN; BOARD OF                      VIOLATION OF ERISA
      DIRECTORS OF THE MOTION
18    PICTURE INDUSTRY HEALTH
      PLAN,
19                                                [29 U.S.C. §§ 1132, 1145; 29 U.S.C.
                                                  §185]
20                       Plaintiffs,
21
      vs.
22
23    BIG TV, INC., a California
      corporation,
24
25                      Defendant.
26
27
28

               COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:20-cv-04290-VAP-JPR Document 1 Filed 05/12/20 Page 2 of 7 Page ID #:2



 1   Plaintiffs allege as follows:
 2                                    JURISDICTION
 3         1.     Jurisdiction is conferred upon this court by the Employee Retirement
 4   Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1001, et seq.,
 5   and by Section 301(a) of the Labor Management Relations Act of 1947, as amended
 6   ("LMRA"), 29 U.S.C. § 185(a).
 7                                         VENUE
 8         2.     In accordance with Section 502(e) of ERISA, 29 U.S.C. § 1132(e),
 9   venue is appropriate in the Central District of California as the place where the
10   Plans are administered and where the contractual obligations alleged herein are to
11   be performed.
12                                        PARTIES
13         3.     Plaintiffs, Board of Directors of the Motion Picture Industry Pension
14   Plan, Board of Directors of the Motion Picture Industry Individual Account Plan,
15   and Board of Directors of the Motion Picture Industry Health Plan (herein
16   “Plaintiffs”), are each the duly selected governing bodies of their respective jointly
17   administered Labor-Management Trust Funds that were created and are maintained
18   pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5).
19         4.     The Motion Picture Industry Pension Plan (“Pension Plan”) and the
20   Motion Picture Industry Individual Account Plan (“IA Plan”) are employee pension
21   benefit plans as defined in Section 3(2) of ERISA, 29 U.S.C. § 1002(2). The Motion
22   Picture Industry Health Plan (“Health Plan”) is an employee welfare benefit plan
23   as defined in Section 3(1) of ERISA, 29 U.S.C. § 1002(1). The Pension Plan, IA
24   Plan, and Health Plan (collectively referred to herein as the “Plans”) are
25   multiemployer plans within the meaning of ERISA Sections 3(37)(A) and 515, 29
26   U.S.C. §§ 1002(37)(A), 1145. Plaintiffs are fiduciaries with respect to the Plans
27   within the meaning of ERISA Section 21(A), 29 U.S.C. § 1002(21)(A). The Plans
28   were established pursuant to collective bargaining agreements between various
                                            -2-
                COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:20-cv-04290-VAP-JPR Document 1 Filed 05/12/20 Page 3 of 7 Page ID #:3



 1   employers and employer associations performing work in the entertainment
 2   (motion picture and television) industry, and the International Alliance of
 3   Theatrical Stage Employees and Moving Picture Machine Operators of the United
 4   States and Canada, AFL-CIO (“IATSE”), an unincorporated labor organization.
 5   The Plans are administered in the Studio City neighborhood of Los Angeles,
 6   California.
 7         5.      Plaintiffs are informed and believe and, upon that basis, allege that, at
 8   all times relevant herein, Defendant Big TV, Inc. (“Big TV” or “Defendant”) was
 9   and is a corporation organized and existing under the laws of California.
10         6.       Plaintiffs are informed and believe and, upon that basis, allege that, at
11   all times relevant herein, Defendant was an employer in an industry affecting
12   commerce within the meaning of the LMRA and ERISA.
13         7.       This Complaint is prosecuted pursuant to Section 301(a) of the
14   LMRA, 29 U.S.C. § 185(a), and Sections 502 and 515 of ERISA, 29 U.S.C. §§
15   1132 and 1145, to enforce the provisions of ERISA against employers engaged in
16   an industry affecting commerce.
17                               GENERAL ALLEGATIONS
18         8.       Plaintiffs hereby reallege each and every allegation contained in
19   paragraphs 1 through 7 of this Complaint, as if fully set forth herein.
20         9.       On or about February 11, 2016, Defendant entered into Memorandum
21   Agreement and an Addendum to the Producer – IATSE and MPTAAC Videotape
22   Electronics Supplemental Basic Agreement of 2015 with IATSE (the
23   “Agreements”), by which Big TV agreed to be bound by various IATSE Collective
24   Bargaining Agreements, including the 2015 IATSE Basic Agreement. True and
25   correct copies of the Agreements are submitted herewith and incorporated herein
26   by reference as “Exhibit 1.” The Agreements and all collective bargaining
27   agreements to which Defendant was and is bound at all relevant times herein are
28   hereinafter collectively referred to as the “CBAs.”
                                             -3-
                COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:20-cv-04290-VAP-JPR Document 1 Filed 05/12/20 Page 4 of 7 Page ID #:4



 1          10.     On or about February 11, 2016, Big TV executed an IATSE Trust
 2   Acceptance, wherein it agreed to be bound by all terms and conditions of the
 3   Agreements and Declarations of Trust establishing the Plans (“Trust Agreements”)
 4   and to contribute to the Plans on behalf of each employee covered by the CBAs. A
 5   true and correct copy of the Trust Acceptance is submitted herewith and
 6   incorporated herein by reference as “Exhibit 2.”.
 7          11.     The Trust Agreements obligate employers to forward a single,
 8   combined weekly remittance report, together with contributions owed to the Plans
 9   for the total hours worked by or guaranteed to all covered employees, by the last
10   day of the payroll week. Contributions are deemed delinquent if they are not
11   received within ten (10) working days from the date such contributions become
12   due.
13          12.     The Trust Agreements provide that, in the event of a delinquency in
14   contributions, employers shall be liable to the Plans for the contributions owed as
15   well as: (i) interest on the delinquent contributions at the rate of one percent (1%)
16   per month, accruing from the date the payment is due until the day payment is
17   made; (ii) liquidated damages in an amount equal to the greater of either twenty
18   percent (20%) of the amount of the contributions due or the amount of interest due,
19   and; (iii) all expenses of collection, including but not limited to, reasonable
20   accountants’ fees, auditors’ fees, attorneys’ fees, and costs incurred in connection
21   therewith.
22                                   FIRST CLAIM FOR RELIEF
23                                    (Breach of Contract)
24          13.     Plaintiffs hereby reallege each and every allegation contained in
25   paragraphs 1 through 12 of this Complaint, as if fully set forth herein.
26          14.     Plaintiffs are informed and believe and thereupon allege that
27   Defendant employed persons who performed work covered under the CBAs but
28   failed to report and pay contributions to the Plans for these covered employees.
                                              -4-
                  COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:20-cv-04290-VAP-JPR Document 1 Filed 05/12/20 Page 5 of 7 Page ID #:5



 1         15.     As authorized by the Trust Agreements, on August 15, 2019, Plaintiffs
 2   completed and published an audit of Defendant’s records (the “Audit”), which
 3   disclosed for the first time that Big TV had failed to pay contributions in the amount
 4   of $7,497.32 for hours worked by its employees during the period of January 3,
 5   2016 to January 14, 2017. Prior to completion of the Audit, Plaintiffs were unaware
 6   that Defendant had failed to properly report and pay contributions.
 7         16.     In accordance with the Trust Agreements, as of the Audit’s
 8   publication, interest in the amount of $3,334.37 had accrued on the delinquent
 9   contributions, and liquidated damages in the amount of $3,334.37 had been
10   assessed. Interest continues to accrue on the unpaid contributions from the date the
11   contributions were due until the date they are paid. In addition, to date, Plaintiffs
12   have incurred audit costs of $2,325.00
13         17.     As a result of Defendant’s failure to timely report and pay
14   contributions to the Plans, it has been necessary for Plaintiffs to employ the law
15   firm of Wohlner Kaplon Cutler Halford & Rosenfeld, and Plaintiffs have incurred
16   attorneys’ fees.
17         18. On March 5, 2020, Plaintiffs demanded payment for the unpaid
18   contributions, liquidated damages, interest, and audit costs, for a total of
19   $16,491.06. Big TV did not respond. On April 1, 2020, Plaintiffs made final
20   demand for the amounts above. The total amount demanded remains due and
21   owing, together with the interest and liquidated damages that have continued to
22   accrue from the date of publication of the Audit.
23         19.     As a result of Defendant’s breach of the CBAs and the Trust
24   Agreements, Plaintiffs have been damaged in an amount equal to the total
25   contributions owed, liquidated damages, interest, and all costs of collection
26   including attorneys’ fees, court costs, and audit costs incurred in enforcing the
27   terms of the CBAs and the Trust Agreements.
28
                                             -5-
                 COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:20-cv-04290-VAP-JPR Document 1 Filed 05/12/20 Page 6 of 7 Page ID #:6



 1         20. Plaintiffs have complied with all conditions precedent, if any, to be
 2   performed under the terms of the CBAs and the Trust Agreements.
 3                            SECOND CLAIM FOR RELIEF
 4                                   (Violation of ERISA)
 5         21.     Plaintiffs incorporate by reference each and every allegation contained
 6   in paragraphs 1 through 20, as though fully set forth herein.
 7         22.     By failing to accurately report and pay contributions to the Plans in
 8   accordance with the provisions of the CBAs and the Trust Agreements, Defendant
 9   violated ERISA Section 515, 29 U.S.C. § 1145. Therefore, in accordance with the
10   terms of the Trust Agreements and pursuant to ERISA Sections 502(g)(2) and 515,
11   29 U.S.C. §§ 1132(g)(2) and 1145, Plaintiffs are entitled to, and hereby demand,
12   payment by Defendant of all unpaid contributions , plus liquidated damages,
13   interest, reasonable attorneys’ fees and all costs, including audit costs, incurred in
14   enforcing the terms of the CBAs and Trust Agreements, and such other legal and
15   equitable relief as the Court deems appropriate.
16         WHEREFORE, Plaintiffs pray for judgment against Defendant Big TV, Inc.,
17   a California corporation, as follows:
18                            ON ALL CLAIMS FOR RELIEF
19         1.      For unpaid contributions in the sum of $7,497.32 as disclosed by the
20   Audit for the period of January 3, 2016 to January 14, 2017;
21         2.      For payment of interest calculated at the rate of one percent (1%) per
22   month on all unpaid audit contributions owed from the date due until the date paid;
23         3.      For payment of liquidated damages in an amount presumed to be the
24   greater of twenty percent (20%) of the amount of contributions due, or the amount
25   of interest calculated at the rate of one percent (1%) per month until paid;
26         4.      For payment of audit costs in the sum of $2,325.00;
27         5.      For attorneys’ fees and costs; and
28
                                             -6-
                 COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:20-cv-04290-VAP-JPR Document 1 Filed 05/12/20 Page 7 of 7 Page ID #:7



 1                   ON THE SECOND CLAIM FOR RELIEF
 2         6.     For such other relief as the court deems appropriate, including other
 3   appropriate legal and/or equitable relief in accordance with ERISA Section
 4   502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E).
 5
 6   DATED:       May 12, 2020               Kathryn J. Halford
 7                                           Elizabeth Rosenfeld
                                             Arlen Printz
 8                                           WOHLNER KAPLON CUTLER
 9                                           HALFORD & ROSENFELD

10
11                                    By:     /s/ Arlen Printz
                                             ARLEN PRINTZ
12                                           Attorneys for Plaintiffs Board of
13                                           Directors of the Motion Picture
                                             Industry Pension Plan, et al.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -7-
                COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
